ELECTRONIC RECORD tZff-/*f

COA #        06-13-00205-CR                         OFFENSE: 37.09
Also 6-13-
00206-CR
             Willie Lee Harper, Jr. v. The State
STYLE:       ofTexas                                COUNTY:         Cass

COA DISPOSITION:         Affirmed                   TRIAL COURT: 5th District Court


DATE: 08/29/14                       Publish: YES   TC CASE #:      2011F00168




                           IN THE COURT OF CRIMINAL APPEALS
                                                                                  12 5fc -/¥
           Willie Lee Harper, Jr. v. The State of
STYLE:     Texas                                         CCA#:

         AJ>J)j£/^A4/7' *S              Petition         CCA Disposition:;
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

          ^e(i/$€cL                                     JUDGE:
DATE:        0j jL57^7 /S"                              SIGNED:                       PC: _
JUDGE:         f^ ^Ou^y~^                                PUBLISH:                     DNP:

                                                                                      MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:



                                                                             ELECTRONIC RECORD